Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 12, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent terms of imprisonment of from 6 to 12 years and one year, respectively, unanimously affirmed.
The trial court’s refusal, in response to a request by a jury, to permit a readback of defense counsel’s summation was not an abuse of discretion (People v Sullivan, 160 AD2d 161). Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Smith, JJ.